DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on November 4, December 17, 2019 and July 20, 2021 were filed after the mailing date of the Application on November 4, 2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings were received on November 4, 2019.  These drawings are in compliance with 37 CFR 1.84, and have been accepted.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “processing and calculation means” in claim 1 and “processing means” in claim 6.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Response to Arguments
Applicant’s arguments, see Remarks page 5, filed March 24, 2022, with respect to claims 1 and 6 objection have been fully considered and are persuasive in view of the amendments.  The objection of claims 1 and 6 has been withdrawn. 

Applicant’s arguments, see Remarks page 5, filed March 24, 2022, with respect to Claims 2-5 rejection under  35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim subject matter have been fully considered and are persuasive in view of the amendments.  The rejection under  35 U.S.C. § 112(b) of claims 2-5 has been withdrawn. 

Applicant’s arguments, see Remarks pages 5-11, filed March 24, 2022, with respect to claims 1-8 rejection under 35 U.S.C. § 101 for being directed to a judicial exception without significantly more have been fully considered and are persuasive in view of the amendment.  The rejections under 35 U.S.C. § 101 of claims 1-8 have been withdrawn. 

Allowable Subject Matter
Claims 1-8 allowed.
The following is an examiner’s statement of reasons for allowance:   	
Regarding independent claim 1 as amended, the art of the record discloses some of the claimed features of “A method for optimizing the elevational pointing of an antenna of an airborne radar system at an altitude h comprising an antenna and processing and calculation means”, particularly characterized by: 
“the method comprising: 
selecting an area of interest, 
calculating atmospheric losses Lref at a reference altitude href at the reference range Dref and calculating a reference criterion Kref = -40 log10 (Dref); 
for each possible elevational pointing distance of the antenna Dpt from the area of interest, calculating the antenna elevation S that makes it possible to target the distance Dpt via the center of the antenna; 
for each distance D from the region of interest, calculating the angle θ at which the antenna observes the point of the ground at the distance D and calculating a criterion;
                
                    K
                    
                        
                            D
                        
                    
                    =
                    
                        
                            G
                        
                        
                            e
                        
                    
                    
                        
                            θ
                        
                    
                    +
                    
                        
                            G
                        
                        
                            r
                        
                    
                    
                        
                            θ
                        
                    
                    -
                    40
                     
                    
                        
                            l
                            o
                            g
                        
                        
                            10
                        
                    
                    
                        
                            D
                        
                    
                    +
                    
                        
                            L
                        
                        
                            r
                            e
                            f
                        
                    
                    
                        
                            
                                
                                    h
                                
                                
                                    r
                                    e
                                    f
                                
                            
                            ,
                            
                                
                                    D
                                
                                
                                    r
                                    e
                                    f
                                
                            
                        
                    
                    -
                    
                        
                            L
                        
                        
                            a
                            t
                            m
                            o
                        
                    
                    
                        
                            h
                            ,
                            D
                        
                    
                
            
where Ge(θ), Gr(θ) are respectively the gains of the antenna that are normalized at emission and at reception; 
calculating all of the distances D that, for this pointing distance Dt satisfy the relationship K(D) > Kref so as to obtain the start and the end of the sub-swath actually able to be used by the radar system;
calculating the actually usable sub-swaths that are to be juxtaposed (A, B, C) in order to cover the whole of the area of interest without discontinuities; and 
pointing said antenna to said actually usable sub-swaths”. 
But none of the prior art of record discloses, suggests, or makes obvious the claimed combination, particularly art of record fails at least to disclose 
“calculating atmospheric losses Lref at a reference altitude href at the reference range Dref and calculating a reference criterion Kref =-40 log10(Dref); 
for each possible elevational pointing distance of the antenna Dpt from the area of interest, calculating the antenna elevation S that makes it possible to target the distance Dpt via the center of the antenna; 
for each distance D from the region of interest, calculating the angle θ at which the antenna observes the point of the ground at the distance D and calculating a criterion;
                
                    K
                    
                        
                            D
                        
                    
                    =
                    
                        
                            G
                        
                        
                            e
                        
                    
                    
                        
                            θ
                        
                    
                    +
                    
                        
                            G
                        
                        
                            r
                        
                    
                    
                        
                            θ
                        
                    
                    -
                    40
                     
                    
                        
                            l
                            o
                            g
                        
                        
                            10
                        
                    
                    
                        
                            D
                        
                    
                    +
                    
                        
                            L
                        
                        
                            r
                            e
                            f
                        
                    
                    
                        
                            
                                
                                    h
                                
                                
                                    r
                                    e
                                    f
                                
                            
                            ,
                            
                                
                                    D
                                
                                
                                    r
                                    e
                                    f
                                
                            
                        
                    
                    -
                    
                        
                            L
                        
                        
                            a
                            t
                            m
                            o
                        
                    
                    
                        
                            h
                            ,
                            D
                        
                    
                
            
where Ge(θ), Gr(θ) are respectively the gains of the antenna that are normalized at emission and at reception; 
calculating all of the distances D that, for this pointing distance Dt satisfy the relationship K(D) > Kref so as to obtain the start and the end of the sub-swath actually able to be used by the radar system;
calculating the actually usable sub-swaths that are to be juxtaposed (A, B, C) in order to cover the whole of the area of interest without discontinuities”.

In that the dependent claims 2-5 depend ultimately from allowable, independent claim 1, these dependent claims 2-5 are allowable for, at least, the reasons for which independent claim 1 is allowable.

Regarding independent claim 6 as amended, the art of the record discloses some of the claimed features of “An airborne radar system at an altitude h for implementing a method for optimizing the pointing of an azimuthal and elevational scanning antenna of said radar system, said radar system”, particularly characterized by: 
“processing means configured so as to calculate a reference range Dref for a given radar equivalent surface SERref, calculate atmospheric losses Lref at a reference altitude href at the distance Dref and calculate a reference criterion Kref = -40 log10 (Dref) and then, for each possible pointing distance of the antenna Dpt from the area of interest, calculate the antenna elevation S that makes it possible to target the distance Dpt via the center of the antenna and then, for each distance D from the region of interest, calculate the angle θ at which the antenna observes the point of the ground at the distance D and to calculate a criterion 
                
                    K
                    
                        
                            D
                        
                    
                    =
                    
                        
                            G
                        
                        
                            e
                        
                    
                    
                        
                            θ
                        
                    
                    +
                    
                        
                            G
                        
                        
                            r
                        
                    
                    
                        
                            θ
                        
                    
                    -
                    40
                     
                    
                        
                            l
                            o
                            g
                        
                        
                            10
                        
                    
                    
                        
                            D
                        
                    
                    +
                    
                        
                            L
                        
                        
                            r
                            e
                            f
                        
                    
                    
                        
                            
                                
                                    h
                                
                                
                                    r
                                    e
                                    f
                                
                            
                            ,
                            
                                
                                    D
                                
                                
                                    r
                                    e
                                    f
                                
                            
                        
                    
                    -
                    
                        
                            L
                        
                        
                            a
                            t
                            m
                            o
                        
                    
                    
                        
                            h
                            ,
                            D
                        
                    
                
            
where Ge(θ), Gr(θ) are respectively the gains of the antenna that are normalized at emission and at reception, and then calculate all of the distances D that, for this pointing distance Dpt, satisfy the relationship K (D) > Kref so as to obtain the start and the end of the sub-swath actually able to be used by the radar system, and lastly repeat these calculation steps for all of the pointing distances Dpt from the area of interest, and then calculate the actually usable sub-swaths (A, B, C) that are to be juxtaposed in order to cover the whole of the area of interest without discontinuities, with minimum overlap and with a minimum number of elevational antenna pointing operations, said processing means being adapted to command said antenna to point said actually usable sub-swaths”. 
But none of the prior art of record discloses, suggests, or makes obvious the claimed combination, particularly, the art of the record fails at least to disclose
 “processing means configured so as to calculate a reference range Dref for a given radar equivalent surface SERref, calculate atmospheric losses Lref at a reference altitude href at the distance Dref and calculate a reference criterion Kref = -40 log10 (Dref) and then, for each possible pointing distance of the antenna Dpt from the area of interest, calculate the antenna elevation S that makes it possible to target the distance Dpt via the center of the antenna and then, for each distance D from the region of interest, calculate the angle θ at which the antenna observes the point of the ground at the distance D and to calculate a criterion 
                
                    K
                    
                        
                            D
                        
                    
                    =
                    
                        
                            G
                        
                        
                            e
                        
                    
                    
                        
                            θ
                        
                    
                    +
                    
                        
                            G
                        
                        
                            r
                        
                    
                    
                        
                            θ
                        
                    
                    -
                    40
                     
                    
                        
                            l
                            o
                            g
                        
                        
                            10
                        
                    
                    
                        
                            D
                        
                    
                    +
                    
                        
                            L
                        
                        
                            r
                            e
                            f
                        
                    
                    
                        
                            
                                
                                    h
                                
                                
                                    r
                                    e
                                    f
                                
                            
                            ,
                            
                                
                                    D
                                
                                
                                    r
                                    e
                                    f
                                
                            
                        
                    
                    -
                    
                        
                            L
                        
                        
                            a
                            t
                            m
                            o
                        
                    
                    
                        
                            h
                            ,
                            D
                        
                    
                
            
where Ge(θ), Gr(θ) are respectively the gains of the antenna that are normalized at emission and at reception, and then calculate all of the distances D that, for this pointing distance Dpt, satisfy the relationship K (D) > Kref so as to obtain the start and the end of the sub-swath actually able to be used by the radar system, and lastly repeat these calculation steps for all of the pointing distances Dpt from the area of interest, and then calculate the actually usable sub-swaths (A, B, C) that are to be juxtaposed in order to cover the whole of the area of interest without discontinuities, with minimum overlap and with a minimum number of elevational antenna pointing operations”.

In that the dependent claims 7-8 depend ultimately from allowable, independent claim 6, these dependent claims 7-8 are allowable for, at least, the reasons for which independent claim 6 is allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Chabah et al. (Canadian Patent Document Publication CA-2651460-A1 and  French Patent Document Publication FR-2900736-A1) teaches a method for simultaneous detection of ships and radar mapping of pollutant slicks, by means of rotating airborne radar;
Ramongassie et al. (French Patent Document Publication FR-3027408-A1) teaches a method for simultaneously obtaining ship detection and radar mapping of pollution patches using a rotary airborne radar;
Iwamoto et al. (Japanese Patent Document Publication JP-10268045-A) teaches a synthetic-aperture radar device and its observation process design method;
Suinot et al. (European Patent Document Publication EP-0716318-B1) teaches an elevation pointing restoration, particularly for synthetic aperture radar;
Patterson et al. (WIPO PCT Patent Document Publication WO-9222830-A1) teaches an airborne radar system which scans the flight path of an aircraft with two radar scans, an upper elevation scan pointing above local level and a lower elevation scan pointing below the glide slope;
Bardy (U.S. Patent 5488381A) teaches a method for the management of the beam of an electronically scanned rotating antenna;
Cornie et al. (U.S. Patent Application Publication 2009/0284406A1) teaches a method using radar to detect a known target likely to be positioned at approximately a given height, near other targets positioned at approximately the same height;
Poehler et al. (U.S. Patent 6011505A1) teaches a terrain elevation measurement by interferometric synthetic aperture radar (IFSAR);
Bon et al. (U.S. Patent 8717226B2) teaches a method for processing signals of an airborne radar with correction of the error in the radar beam pointing angle and corresponding device;
Fox et al. (U.S. Patent 7889129B2) teaches a lightweight space-fed active phased array antenna system;
Krich et al. (U.S. Patent Application Publication 2011/0241931A1) teaches an iterative clutter calibration with phased array antennas.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER L. SYRKIN whose telephone number is 571-270-7249. The examiner can normally be reached Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER LVOVICH. SYRKIN/
Examiner
Art Unit 3648



/VLADIMIR MAGLOIRE/Supervisory Patent Examiner, Art Unit 3648